Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into effective as of
December 5, 2014 (the “Effective Date”), by and among FLOTEK INDUSTRIES, INC., a
corporation organized under the laws of the State of Delaware (“Holdings”), CESI
CHEMICAL, INC., a corporation organized under the laws of the State of Oklahoma
(“CESI Chemical”), CESI MANUFACTURING, LLC, a limited liability company
organized under the laws of the State of Oklahoma (“CESI Manufacturing”),
MATERIAL TRANSLOGISTICS, INC., a corporation organized under the laws of the
State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation organized under the
laws of the State of Delaware (“Teledrift”), TURBECO, INC., a corporation
organized under the laws of the State of Texas (“Turbeco”), USA PETROVALVE,
INC., a corporation organized under the laws of the State of Texas (“USA
Petrovalve”) and FLORIDA CHEMICAL COMPANY, INC., a corporation organized under
the laws of the State of Delaware (“Florida Chemical”; and together with
Holdings, CESI Chemical, CESI Manufacturing, MTI, Teledrift, Turbeco, USA
Petrovalve, and each Person joined hereto as a borrower from time to time,
collectively, jointly and severally, the “Borrowers”, and each individually a
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Lender (as defined
in the hereinafter defined Credit Agreement) and as agent for the Lenders (in
such capacity, “Agent”).

PRELIMINARY STATEMENTS

A. Borrowers, Lenders and the Agent are parties to that certain Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated May 10, 2013
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”);

B. Borrowers have requested that Agent make certain amendments to the Credit
Agreement; and

C. Subject to the terms and conditions set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to make such amendments to the
Credit Agreement, all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01    Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01    Amendment to Section 7.7. Effective as of November 12, 2012, Section 7.7
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

“7.7.    Dividends. Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of any Borrower that is a
corporation (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any common or
preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower that is a corporation, other than
dividends paid to another Borrower; provided that Holdings may repurchase or
redeem up to $25,000,000 in shares of the issued common stock or preferred stock
of Holdings so long as immediately prior to and after giving effect to any such
repurchase or redemption, (a) no Default or Event of Default shall have occurred
or result therefrom, (b) Borrowers’ pro forma Undrawn Availability shall be
greater than $10,000,000 (i) based on the month-end Borrowing Base Certificate
delivered by Borrowers to Agent for the month most recently ended and (ii) at
the time of such repurchase or redemption, and (c) immediately prior to or
simultaneously with such repurchase or redemption, Borrowers shall deliver a
certificate signed by an authorized officer of Borrowers certifying that the
matters in clauses (a) and (b) above have been satisfied.”

ARTICLE III

CONDITIONS PRECEDENT; POST-CLOSING OBLIGATIONS

3.01    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Agent:

(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:

(i) this Amendment duly executed by each Borrower;

(b) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c) No Default or Event of Default shall have occurred and be continuing.

ARTICLE IV

NO WAIVER

4.01    No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and the Agent or any Lender,
and the failure of the Agent or any Lender at any time or times hereafter to
require strict performance by any Borrower of any provision thereof shall not
waive, affect or diminish any right of the Agent to thereafter demand strict
compliance therewith. The Agent and each Lender hereby reserves all rights
granted under the Credit Agreement, the Other Documents, this Amendment and any
other contract or instrument between any Borrower, Lenders and the Agent.

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

ARTICLE V

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

5.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect. Each Borrower hereby agrees that all liens and
security interest securing payment of the Obligations under the Credit Agreement
are hereby collectively renewed, ratified and brought forward as security for
the payment and performance of the Obligations. Each Borrower and the Agent
agree that the Credit Agreement and the Other Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.

5.02    Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to the Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by the Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by the Agent or any closing shall affect the
representations and warranties or the right of the Agent to rely upon them.

6.02    Reference to Credit Agreement. Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

6.03    Expenses of the Agent. Each Borrower jointly and severally agrees to pay
on demand all reasonable costs and expenses incurred by the Agent in connection
with any and all amendments, modifications, and supplements to the Other
Documents, including, without limitation, the costs and fees of the Agent’s
legal counsel, and all costs and expenses incurred by the Agent in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby, or any Other Documents, including, without, limitation, the
costs and fees of the Agent’s legal counsel.

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

6.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

6.06    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

6.07    Effect of Waiver. No consent or waiver, express or implied, by Lenders
or the Agent to or for any breach of or deviation from any covenant or condition
by any Borrower shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition or duty.

6.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.09    Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

6.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS AND THE
AGENT.

6.11    Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND THE AGENT.
EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, THE AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDERS AND THE AGENT, THEIR PREDECESSORS,

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND
THE AGENT TO SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

6.12    Guarantors Consent, Ratification and Release. Each of the undersigned
hereby consents to the terms of this Amendment, confirms and ratifies the terms
of that certain Guaranty dated as of May 10, 2013 executed by each of the
undersigned in favor of Agent and the other Lenders. Each of the undersigned
acknowledges that its Guaranty is in full force and effect and ratifies the
same, acknowledges that such undersigned has no defense, counterclaim, set-off
or any other claim to diminish such undersigned’s liability under such
documents, that such undersigned’s consent is not required to the effectiveness
of the within and foregoing Amendment, and that no consent by any such
undersigned is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Obligations, the
Collateral, or any of the Other Documents. EACH OF THE UNDERSIGNED HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND LENDERS,
THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT AND
THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR HEREAFTER HAVE
AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY AGREEMENT, AS AMENDED BY THIS
AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS:   FLOTEK INDUSTRIES, INC., a Delaware corporation   By: /s/ John
Chisholm                                           Name: John Chisholm   Title:
  CEO and President   CESI CHEMICAL, INC., an Oklahoma corporation   By: /s/
John Chisholm                                           Name: John Chisholm  
Title:   CEO  

CESI MANUFACTURING, LLC, an

Oklahoma limited liability company

  By: /s/ John Chisholm                                           Name: John
Chisholm   Title:   CEO  

MATERIAL TRANSLOGISTICS, INC.,

a Texas corporation

  By: /s/ John Chisholm                                           Name: John
Chisholm   Title:   CEO and President   TELEDRIFT COMPANY, a Delaware
corporation   By: /s/ John Chisholm                                          
Name: John Chisholm  

Title:   CEO and President

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

TURBECO, INC., a Texas corporation By: /s/ John
Chisholm                             Name: John Chisholm Title:   CEO and
President

USA PETROVALVE, INC., a Texas

corporation

By: /s/ John Chisholm                             Name:   John Chisholm Title:  
CEO and President FLORIDA CHEMICAL COMPANY, INC., a Delaware corporation By: /s/
John Chisholm                             Name:   John Chisholm Title:   CEO and
President GUARANTORS: FLOTEK PAYMASTER, INC. By: /s/ John
Chisholm                             Name:   John Chisholm Title:   CEO and
President

PADKO INTERNATIONAL

INCORPORATED

By: /s/ John Chisholm                             Name:   John Chisholm

Title:

  CEO and President

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

PETROVALVE, INC. By: /s/ John Chisholm                             Name:   John
Chisholm Title:   CEO and President FLOTEK INTERNATIONAL, INC. By: /s/ John
Chisholm                             Name:   John Chisholm Title:   CEO and
President FC PRO, LLC By: /s/ John Chisholm                             Name:  
John Chisholm Title:   CEO and President FCC INTERNATIONAL, INC. By: /s/ John
Chisholm                             Name:   John Chisholm Title:   CEO and
President

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION By: /s/ Anita
Inkollu                                         Name:   Anita Inkollu Title:  
Vice President

 

[Flotek] Second Amendment to A&R Credit Agreement



--------------------------------------------------------------------------------

LENDERS: CAPITAL ONE LEVERAGE FINANCE CORP. By:
/s/ Lawrence J. Cannariato                                

Name:

  Lawrence J. Cannariato

Title:

  Vice President

 

[Flotek] Second Amendment to A&R Credit Agreement